DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 10-12, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shlomo (US 6,272,371 –previously cited) in view of Dala-Krishna (US .
Re claims 1, 6, 10-12, 15: Shlomo discloses an intraurethral device (wherein the Shlomo catheter 20 is structurally capable of being inserted into the urethra) comprising a catheter 20 having a length that extends into a urethra or the urethra and bladder of a subject (see Figure 1 wherein a catheter is structurally sized to be inserted into a urethra and bladder), said catheter comprising a plurality of position sensors 28, 30 located along a length of the catheter that extends into the patient (col 6, lines 18-34) and configured to provide positional feedback data for determining a position of said subject’s bladder relative to at least one fixed reference point within said subject (col 6, lines 18-24; wherein the translational and orientation coordinates are determined which allows for position determination relative to a fixed reference point, such as the pubic bone, coccyx, or vagina). Shlomo also discloses that a greater number of sensors can be used along the length of the catheter to improve accuracy, wherein the sensors are spaced at known intervals between the proximal and distal ends that are inserted into the patient and at the distal and proximal ends of the catheter that is inserted (col 8, line 62-col 9, line 8; wherein the proximal-most sensor is located at the proximal end of the catheter that is inserted and the distal-most sensor is at the distal end of the catheter, while the plurality of sensors in between the proximal-most and distal sensors are at the known intervals).
Shlomo discloses all features except that the sensors are MEM accelerometers. However, Dala-Krishna teaches of a catheter with a plurality of sensors that are MEM accelerometers which provide positional feedback based on MEM data ([0047; 
Shlomo and Dala-Krishna disclose all features except for a balloon positioned along the length of the catheter. However, Thompson teaches of an inflatable balloon (col 7, lines 50-58).  It would have been obvious to the skilled artisan to modify Shlomo/Dala-Krishna, to include the balloon as taught by Thompson, in order to facilitate the medical procedure within the urethra/bladder for catheter positioning. It follows that the combination results in at least one accelerometer being in a predetermined position relative to the balloon. Further, Thompson teaches of inflating the balloon to at least 10cc in volume (col 7, lines 50-58). It would have been obvious to inflate to 100cc in volume as determined by the skilled artisan dependent upon the procedure and the amount of inflation necessary to achieve the desired effect.

Claims 2 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shlomo (US 6,272,371 –previously cited) in view of Dala-Krishna (US .
Re claims 2, 7-9: Shlomo/Dala-Krishna/Thompson disclose all features including saline solution filled in the catheter (col 9, lines 30-48), but does not disclose a Foley catheter that comprises a firm tip. However, Ostrovsky teaches of a Foley catheter which inherently has a firm tip (col 4, lines 32-42). It would have been obvious to the skilled artisan to modify Shlomo/Dala-Krishna/Thompson, to use a Foley catheter as taught by Ostrovsky, as such is a well-known catheter for interventional procedure and the modification is simple substitution. Further, the material with which the Foley catheter is made of makes the tip relatively firm and it would have been obvious to the skilled artisan to have the firm length of about 1.27cm as would be an obvious design choice.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shlomo (US 6,272,371 –previously cited) in view of Dala-Krishna (US Pub 2008/0146941 –previously cited) and Thompson (US 6,021,781 -cited by applicant), as applied to claims 1 and 16, in view of Barnes et al (US 2004/0236223 -cited by applicant).
Re claim 5: Shlomo/Dala-Krishna/Thompson disclose all features including a three-axis accelerometer [0047 of Dala-Krishna] but do not disclose a gyroscope. However, Barnes teaches of a gyroscope as a position sensor [0049, 0052]. It would have been obvious to the skilled artisan to modify Shlomo/Dala-Krishna/Thompson, to  procedure and the modification is simple substitution and such would permit accurate position determination.

Response to Arguments
Applicant's arguments filed 10/4/21 have been fully considered but they are not persuasive. Applicant initially argues that because each of Shlomo and Dala-Krishna are directed to cardiac catheters and neither discloses applying their technology to a urethral catheter, the Office has failed to support a prima facie case of obviousness. Respectfully, Examiner disagrees and maintains his position. The rejection does not set forth a rejection to modify an intraurethral catheter to contain accelerometers, as Applicant contends. Shlomo is the primary reference that is modified and is directed to a cardiac catheter that meets the functional limitation of claim 1 to extend into a urethra and bladder. That is, the Shlomo catheter is structurally sized to be inserted into a urethra and bladder. It is well established that a limitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (see MPEP 2114). Dala-Krishna is directed to a cardiac catheter and is readily combinable with Shlomo, wherein Shlomo is modified to use the particular MEMS accelerometer as the sensors. The proposed combination of Shlomo/Dala-Krishna is further modified with Thompson to teach the usage of a balloon. Though not relied upon in the rejection, both intravascular catheters and intraurethral catheters are known to utilize balloons (for example, see US 5,049,132 .
Applicant next compares the cardiac catheters of Shlomo and Dala-Krishna to the urethral catheters to Thompson, Ostrovsky, and Barnes, asserting that the cardiac catheters with position sensors are used to navigate a long, convoluted passageway while urethral catheters traverse short, straight passageways. While this may be true, the Examiner maintains that the rejection does not result in a urethral catheter modified by the teachings of Shlomo and Dala-Krishna and further does not seek to improve a urethral catheter based on the teachings of Shlomo and Dala-Krishna. Rather, it is a cardiac catheter that is modified and even though the cardiac catheter of Shlomo is not explicitly described as being inserted into the urethra, such is not required in the prior art reference to meet the claimed structural limitations of the apparatus. The cardiac catheter in Shlomo meets the limitation of a catheter having “a length that extends into a urethra and bladder”.
Applicant then asserts that there is no motivation to use position sensors along a urethral catheter because a clinician using a urethral catheter would already “be aware of the catheter’s precise position information” and because a need for accelerometers on urethral catheters does not exist. As above, the rejection does not set forth a modification of a urethral catheter to incorporate accelerometers because the cardiac catheter meets the structural limitations of the claim. Even if a urethral catheter would not be provided any benefit in using position sensors (which the Examiner does not agree), a cardiac catheter utilizing position sensors to navigate convoluted passageways meets the claimed structural limitations of a catheter extending into a 
Applicant’s affidavit has also been reviewed and is not persuasive for the reasons discussed above.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793